Citation Nr: 1013955	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-17 459	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected diabetes mellitus, type II, with associated 
bilateral lower extremity peripheral neuropathy resulting in 
right third digit amputation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 
1970.  

This case first came to the Board of Veterans' Appeals from 
an April 2008 rating decision of the RO in Togus, Maine.  The 
RO in Pittsburgh, Pennsylvania has current jurisdiction over 
the claim.  

A January 2009 rating action granted a temporary 100 percent 
rating based on hospitalization and then continued the 20 
percent disability rating.  


FINDING OF FACT

In May 2009, prior to the promulgation of a decision, the 
Veteran stated his intent to withdraw his appeal concerning 
the claim of an increased rating in excess of 20 percent for 
the service-connected diabetes mellitus, type II, with 
associated bilateral lower extremity peripheral neuropathy 
resulting in right third digit amputation.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. § 
20.204.  

In May 2009, the Veteran informed VA (specifically, the 
Board) of his desire to withdraw his appeal as to the issue 
of an increased rating in excess of 20 percent for the 
service-connected diabetes mellitus, type II, with associated 
bilateral lower extremity peripheral neuropathy resulting in 
right third digit amputation.  

Specifically, the Veteran indicated that had received the 
January 2009 rating decision awarding a temporary total 
evaluation, and noted that "[a]t this time I am satisfied 
with the decision."  The Veteran indicated he had an 
upcoming medical appointment in July and that he would notify 
VA of any changes in his disability.  

In December 2009, the Veteran's representative submitted a 
statement that the Veteran "would like to withdraw his 
appeal now before the Boar[d] Of Veteran[s'] Appeals, because 
he is satisfied with the decision rendered," namely the 
decision regarding his recent assignment of a temporary total 
evaluation.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appealed matter and it is 
dismissed.


ORDER

The appeal as to the claim for an increased rating in excess 
of 20 percent for the service-connected diabetes mellitus, 
type II, with associated bilateral lower extremity peripheral 
neuropathy resulting in right third digit amputation is 
dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


